        Case 1:12-cv-12324-MLW Document 496 Filed 01/30/19 Page 1 of 4


                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE                            )
COMMISSION,                                        )
                    Plaintiff,                     )
                                                   )
v.                                                 )     CIVIL ACTION NO. 12-12324-MLW
                                                   )
BIOCHEMICS, INC., JOHN J. MASIZ,                   )
CRAIG MEDOFF and GREGORY S.                        )
KRONING,                                           )
                       Defendants.                 )

                       RECEIVER’S OBJECTION TO
           MOTION FOR RELIEF FROM STAY OF LITIGATION FILED BY
                 ADEC PRIVATE EQUITY INVESTMENTS LLC

       Mark G. DeGiacomo, the court-appointed receiver of Biochemics, Inc. and the

Shareholder Resolution Trust (the “Receiver”), hereby submits this objection to the Motion for

Relief from Stay of Litigation (the “Motion”) filed by non-party ADEC Private Equity

Investments LLC (“ADEC”). The Receiver respectfully submits that ADEC’s motion should be

denied without prejudice to being renewed at a later date because (i) allowing ADEC to proceed

with the litigation of its claims against the Proposed Defendants (as defined by the ADEC

Motion) is likely to adversely interfere with the Receiver’s liquidation efforts in this case, and

(ii) certain of the claims sought to be asserted by ADEC may constitute claims the Receiver may

also choose to pursue, and thus potentially interfere with the Receiver’s rights and recoveries

against the Proposed Defendants on such claims. The Receiver thus proposes the Motion be

denied without prejudice subject to renewal by ADEC at a later date after the Receiver’s

liquidation of Biochemics assets.

       In support of this Motion, the Receiver respectfully states:




                                                  1
         Case 1:12-cv-12324-MLW Document 496 Filed 01/30/19 Page 2 of 4


        1.      On June 28, 2018, the plaintiff, Securities and Exchange Commission (“SEC”)

filed a motion to appoint a receiver (Dkt. No. 423) of defendant Biochemics, Inc. (“Biochemics”)

and its related party, the Shareholder Resolution Trust (the “Trust”).

        2.      On October 9, 2018, the Court entered an Order (Dkt. No. 452) granting the

SEC’s motion and appointing the Receiver (the “Receiver Order”).

        3.      Section VII of the Receiver Order imposed a “Stay of Litigation,” which

provided, in relevant part:

                the following proceedings—excluding the instant proceeding, all
                police or regulatory actions, and actions of the [SEC] related to the
                above-captioned enforcement action—are stayed until further
                Order of this Court: All civil legal proceedings of any nature,
                including, but not limited to, bankruptcy proceedings, arbitration
                proceedings, foreclosure actions, default proceedings, or other
                actions of any nature involving: (a) the Receiver, in his capacity as
                Receiver; (b) any Receivership Assets, wherever located; (c)
                BioChemics or the Trust, including subsidiaries and partnerships
                other than Inpellis; or, (d) any of the past or present officers,
                directors, managers, agents, or general or limited partners of
                BioChemics or the Trust sued for, or in connection with, any
                action taken by them while acting in such capacity of any nature,
                whether as plaintiff, defendant, third-party plaintiff, third-party
                defendant, or otherwise (such proceedings are hereinafter referred
                to as “Ancillary Proceedings”).

        4.      The ADEC motion seeks relief from stay to assert claims against parties covered

by the stay, excluding Biochemics.1 ADEC argues that its claims include fraud, conversion,

breach of fiduciary duty, negligent misrepresentation, tortious interference with contractual and

advantageous relations, civil conspiracy, violation of the securities laws, and unfair and

deceptive business practices in violation of G.L. c. 93A, § 11.

        5.      Following the Receiver’s appointment, agents of Biochemics including several of

the named Proposed Defendants have fully cooperated with the Receiver in carrying out his


1
 ADEC served its demand letter pursuant to MGL c. 93A (attached to the ADEC Motion as Exhibit A) upon
Biochemics and the Proposed Defendants. After the Receiver advised ADEC of the stay imposed in the Receiver
Order, ADEC has confirmed that it is not pursuing claims against Biochemics.
                                                      2
        Case 1:12-cv-12324-MLW Document 496 Filed 01/30/19 Page 3 of 4


duties under the Receiver Order, including marshalling of Biochemics’ assets, responding to

inquiries regarding the intellectual property and covering the Receiver’s costs of maintaining

Biochemics’ intellectual property assets.

       6.      The Trustee respectfully submits that permitting ADEC to prosecute its claims

against the Proposed Defendants is likely to adversely interfere with his efforts to liquidate the

assets of Biochemics. As described by the Trustee in the Liquidation Plan filed on January 7,

2019 (Dkt. No. 484), the Receiver and the Chapter 7 Trustee of Inpellis are working together to

facilitate a sale of the assets owned by both entities, which they believe would maximize the

value for both estates. In connection with those efforts, the Receiver and the Trustee have

received a substantial bid from BioPhysics Pharma Inc. (one of the Proposed Defendants sought

to be sued by ADEC) to purchase the assets of both estates. Although the terms of that bid

remain confidential at this time, once negotiations between the parties are complete, the Receiver

anticipates that the bid will be filed with the Court and notice will be provided to interested

purchasers to submit counterbids. The Receiver believes that if ADEC is permitted to proceed

with the litigation of its claims, it may jeopardize the existing bid and chill counteroffers from

other purchasers.

       7.      Moreover, at least some of the claims ADEC seeks to assert may later be pursued

by the Receiver, and thus may interfere with the Receiver’s claims against such individuals

and/or entities. For example, the Receiver is presently investigating whether certain assets

owned by BioPhysics Pharma, Inc. may constitute property of Biochemics. To the extent the

Receiver concludes that such claims should be pursued, he may be hampered by litigation

brought by ADEC that pursue those same claims. The Receiver has been involved in this case

for less than four months, and should thus have the breathing room to liquidate Biochemics’




                                                  3
        Case 1:12-cv-12324-MLW Document 496 Filed 01/30/19 Page 4 of 4


assets and analyze potential claims against other parties without fear of the potentially preclusive

effect of ADEC’s litigation against those parties.

       8.      Finally, ADEC’s motion provides no explanation for why relief from the stay is

necessary at this time. Given that ADEC is unlikely to suffer any harm from the denial of its

motion without prejudice to allow time for the Receivership Assets to be liquidated and for the

Receiver to review potential claims he may assert, the Court should deny the Motion.

       9.      The Receiver submits that the relief sought herein requires no certification

pursuant to L.R. 7.1(a)(2).

       10.     A separate certificate of service pursuant to L.R. 5.2(b) will be filed concurrently

herewith.

WHEREFORE, the Receiver requests that this Court deny ADEC’s Motion for Relief without

prejudice to being renewed at a later date, and grant such other and further relief as may be just

and proper.

                                              Respectfully submitted,

                                              MARK G. DEGIACOMO, RECEIVER OF
                                              BIOCHEMICS, INC.


                                                     /s/ Mark G. DeGiacomo
                                              Mark G. DeGiacomo, Esq. BBO #118170
                                              Taruna Garg, Esq. BBO # 654665
                                              Murtha Cullina LLP
                                              99 High Street
                                              Boston, MA 02110
                                              617-457-4000 Telephone
                                              617-482-3868 Facsimile
                                              mdegiacomo@murthalaw.com
Dated: January 30, 2019                       tgarg@murthalaw.com




                                                 4
